DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-15, received 2/25/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 2/25/2020 was considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate many different elements (see figs. 14 and 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 5 (fig.16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: image sensor 524 (para. [0051]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities: paragraph [0050] refers to figure 7, but does not appear to describe elements shown in figure 7; and in paragraph [0051] “image sensor 514” should be changed to “image sensor 524”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the spring”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a “spring system”, and “at least three springs”, so it is not clear what “the spring” in claim 2 refers. For the purpose of this examination, “the spring” in claim 2 has been interpreted as “each of the at least three springs”.
Claims 3-6 and 11-15 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al., CN 206421133U, of record (see the English machine translation provided from Google Patents provided herewith).
Regarding claim 1, Xiang discloses a spring system (see at least figures 2-5), wherein the spring system comprises at least three springs (see at least figures 2-5, 
Xiang does not explicitly disclose that the centerline of each of the springs passes through the same rotation center.
However, at least figures 2 and 3 appear to show that the each spring is equally spaced and angled such that the centerline of each of the springs passes through the same rotation center.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the centerline of each of the springs pass through the same rotation center, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to adjust the angle of each of the springs such that the centerline of each of the springs passes through the same rotation center, for the purpose of providing equal spring forces to each side of the base (11). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 2, Xiang discloses that each of the at least three springs comprises a head end (see at least figures 2-5, the lower end of element 121 which includes a small pad), a tail end (see at least figures 2-5, the upper end of element 121 where element 12 is located), and a connecting arm (see at least figures 2-5, element 121); the head end is provided with a first connecting portion (see at least figures 2-5, the area of element 121 near the small pad at the lower end of element 121), and the tail end is provided with a second connecting portion (see at least figures 2-5, the upper end of element 121 near the flat portion at the upper end of element 121 where element 
Regarding claim 3, Xiang discloses that the connecting arm is a sheet-shaped connecting arm (see at least figures 2-5, wherein element 121 is sheet-shaped in at least one profile).
Regarding claim 4, Xiang discloses that the connecting arm is a wave-shaped connecting arm (see at least figures 2-5, element 121).
Regarding claim 6, Xiang discloses that the head end and the tail end are each provided with a positioning component (see at least figures 2-5, the pad like element at the lower end of element 121, and the plate like element at the upper end of element 121).

Claims 5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al., CN 206421133U, of record (see the English machine translation provided from Google Patents provided herewith) in view of Wu et al., U.S. Patent Application Publication Number 2013/0215511 A1 (hereafter Wu).
Regarding claim 5, Xiang does not specifically disclose that the connecting arm may be a rod-shaped connecting arm.
However, Wu teaches an apparatus including a spring system wherein the connecting arm may be a sheet-shaped wavy connecting arm or a rod-shaped connecting arm (see at least figures 7A-7B, elements 5a and 5b).

Regarding claims 7 and 11-15, Xiang discloses that the anti-shaking device comprises:
a fixing assembly (see at least element 2) comprising a housing (see at least element 3 and/or 21), a positioning base (see at least element 22 and/or 21), and a magnet group (see at least element 25 and/or 15), the positioning base being disposed on the housing and the magnet group being disposed on the positioning base (see at least figures 1-4);
a movable assembly (see at least element 1) comprising a coil group (see at least element 24 and/or 14), a lens (see at least “lens assembly 1”), a lens carrier (see at least element 13), and a circuit board (see at least element 22); the lens carrier being mounted on the positioning base through the spring system (see at least figures 1-5, elements 13, 21 and 121), the lens being mounted on the lens carrier (see at least element 13), the circuit board being mounted on the positioning base (see at least figures 1-5, elements 22 and 21); the coil group being disposed outside of the lens carrier corresponding to the magnet group (see at least figures 1-5, elements 24 and 25, and/or 14 and 15).
Xiang does not specifically disclose an image sensor, wherein the image sensor is provided on the circuit board.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Xiang to include the teachings of Wu to include an image sensor wherein the image sensor is provided on the circuit board, for the purpose of capturing images.
Regarding claim 8, Xiang in view of Wu discloses that an optical axis of the lens passes through a rotation center (see at least figures 2-4 of Xiang wherein the rotation center of the spring elements 121 appears to coincide with an axis at the center of lens carrier 13, as well as the obvious rejection set forth above set forth above).
Regarding claim 9, Xiang in view of Wu discloses that the spring system comprises 3 to 8 springs (see at least figures 2-4, elements 121 of Xiang).
Regarding claim 10, Wu additionally discloses that the spring is a conductive spring (see at least paragraph [0018]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Xiang to include the further teachings of Wu so that the spring is a conductive spring, for the purpose of serving as conductive wires for delivering current do different assemblies of the apparatus (see at least paragraph [0018] of Wu).



Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Blasch, US 2012/0075519 A1, discloses a camera optical system including a spring system wherein centerlines of portions of the spring are not in the same plane, and the centerline of portions of the spring pass through the same rotation center (figs. 1A and 1B, element 110); and
Lam, US 2013/0208369 A1, discloses a spring system including multiple springs wherein centerlines of the springs are not in the same plane when under force, and the centerline of the springs pass through the same rotation center (figs. 1(a) and 1(b)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/7/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872